Title: William Barton to Thomas Jefferson, 6 June 1814
From: Barton, William
To: Jefferson, Thomas


          Sir,  Lancr (Penna) June 6th 1814.
          In consequence of your polite and liberal attention to my “Memoirs” of the Life of the late Dr Rittenhouse, I take the liberty of inclosing, herewith, the Prospectus of a pretty arduous Work in which I am now engaged. I shall be much gratified, if it should meet Your approbation; and it shall be my endeavour to render it worthy of the Patronage of the American Public.—The publication of a work somewhat similar to the one proposed by me, has been recently announced by a bookseller in Philada a Mr Delaplaine, formerly of New York. But the plan on which he means to conduct his, is such, as, I believe, will not interfere with mine. Mr Delaplaine’s undertaking (for his work is anonymous, as to its author or compiler,) seems to be intended to contain Sketches of the Lives of eminent persons,—drawn up for the purpose of accompanying engraved portraits of the subjects of them;—in the manner, I presume, of Birch’s Lives, which are short biographical notices of sundry distinguished characters, designed to illustrate Houbraken’s Heads of those persons. I hope to render mine a more extensive and a more scientific work. Besides, by making mine a much cheaper book, I flatter myself it will be more useful; as it will, thereby, be accessible to the generality of readers.—
          I have been prompted to this undertaking, by the persuasion of several gentlemen of abilities & literary taste; and some of them have given me assurances of assistance & support. My brother, the Doctor, appears much pleased with my having engaged in it. His extensive & valuable Library will be at my service, and I shall derive much interesting information from himself. I trust that
			 many other gentlemen will favour me with occasional communications, suitable for my purpose; and should you, Sir, be pleased to contribute any thing in this way, from your ample magazines of
			 literature & science, the highest obligation will be thus conferred, and it shall be most thankfully acknowledged.—
          I have the Honour to be, With the highest Respect, Sir, Your most obedt hble servtW. Barton
        